DETAILED ACTION
The amendment filed on October 19, 2020 has been entered.
Claims 1-18 are pending.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
the recitation “transfering” in the preamble of claim 1 should read -- transferring --; and
the recitation “wherein the liquid wherein the working fluid” in claim 6 should read -- wherein the liquid working fluid --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the steps of “(b) placing said evaporating section in thermal communication with the body or fluid to be cooled” and “(c) placing said condensing section in 
Additionally, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble of claim 9 recites the subcombination of a “heat pipe,” whereas the body of the claim recites the combination of a “body or fluid to be cooled” and a “heat sink” with the “evaporating section” and “condensing section,” respectively of the “heat pipe.”
Lastly, the claim recites parts (b) and (c), but does not recite part (a), which renders the claim indefinite.
Regarding claim 13, the recitation “the body or fluid to be cooled is an electric or electronic component” renders the claim indefinite, since the component is not a “fluid to be cooled.”
Regarding claim 18, the recitation “the body or fluid to be cooled is an electric or electronic communication component” renders the claim indefinite, since the component is not a “fluid to be cooled.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (2016/0178254) in view of Olson et al. (203/0000871).
Nishiguchi et al. discloses a heat pipe (paragraph 138) comprising:
inherently an evaporating section containing a liquid working fluid, and
inherently a condensing section containing a working fluid vapor; and
the working fluid comprising at least about 60% by weight of cis 1-chloro-3,3,3-trifluoropropene (paragraphs 84 and 97);
but does not disclose 
(b) the evaporating section is placed in thermal communication with a body or fluid to be cooled; and
(c) the condensing section is placed in thermal communication with a heat sink, such that heat is transferred from the body or fluid to be cooled to the heat sink.
	Olson et al. (Figure 2) discloses a heat pipe 220 comprising:
(a) an evaporating section containing a liquid working fluid and a condensing section containing a working fluid vapor; and
(b) the evaporating section is placed in thermal communication with a body 230; and
(c) the condensing section is placed in thermal communication with a heat sink 210, such that heat is transferred from the body 230 to the heat sink 210 for the purpose of maintaining the body 230 at a desired operating temperature for an electronic component.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Nishiguchi et al. the evaporating section is placed in thermal communication with a body and the condensing section is placed in thermal communication with 
	Regarding claim 2, Nishiguchi et al. (paragraph 97, second sentence) discloses the working fluid comprises at least about 90% by weight of cis 1-chloro-3,3,3-trifluoropropene.
	Regarding claims 3-5, Nishiguchi et al. (paragraph 97, second sentence) discloses the working fluid comprises 90% or more by weight of cis 1-chloro-3,3,3-trifluoropropene, which encompasses up to 100%.
	Regarding claim 6, as applied to claim 1 above, Nishiguchi et al. (paragraphs 84 and 97) discloses the working fluid comprising at least about 60% by weight of cis 1-chloro-3,3,3-trifluoropropene, which is read as “consists essentially of cis 1-chloro-3,3,3-trifluoropropene.”
	Regarding claims 7-8 and 10-11, Olson et al. (paragraph 36, second sentence) discloses the heat pipe 220 is a gravity return heat pipe 220.
Regarding claim 9, Nishiguchi et al. (paragraph 138) discloses a heat pipe and a working fluid comprising at least about 60% by weight of cis 1-chloro-3,3,3-trifluoropropene (paragraphs 84 and 97).
	Regarding claim 12, Olson et al. (paragraph 36, last sentence) discloses the heat pipe 220 is a capillary return heat pipe including an internal wick structure exerting capillary pressure on the working fluid.
	Regarding claim 13, as best understood, Olson et al. (paragraph 34) discloses the heat pipe 220 cools electronic component mounted on contact plate 230.
	Regarding claims 14-15, the specific operating temperature range of the heat pipe is considered to be an obvious design choice, producing no new and/or unexpected results, wherein one of ordinary skill in the art would employ any operating temperature range of the heat pipe to 
	Regarding claims 16-17, the Merit Number of the heat pipe of Nishiguchi et al. and Olson et al. is equal to or higher than that of R134a, since the cis 1-chloro-3,3,3-trifluoropropene working fluid inherently has equal to or higher physical properties than that of R134a.
	Regarding claim 18, as best understood, Olson et al. (paragraph 24) discloses the body to be cooled is an electronic communication component.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennoy et al. (2014/0070129) in view of Olson et al. (203/0000871).
Kennoy et al. discloses a heat pipe (paragraph 45) comprising:
an evaporating section containing a liquid working fluid and a condensing section containing a working fluid vapor (paragraph 46, last sentence); and
the working fluid comprising at least about 60% by weight of cis 1-chloro-3,3,3-trifluoropropene, i.e. cis HCFO-1233zd (paragraphs 6 and 22, third sentence);
but does not disclose 
(b) the evaporating section is placed in thermal communication with a body or fluid to be cooled; and
(c) the condensing section is placed in thermal communication with a heat sink, such that heat is transferred from the body or fluid to be cooled to the heat sink.
	Olson et al. (Figure 2) discloses a heat pipe 220 comprising:

(b) the evaporating section is placed in thermal communication with a body 230; and
(c) the condensing section is placed in thermal communication with a heat sink 210, such that heat is transferred from the body 230 to the heat sink 210 for the purpose of maintaining the body 230 at a desired operating temperature for an electronic component.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Kennoy et al. the evaporating section is placed in thermal communication with a body and the condensing section is placed in thermal communication with a heat sink for the purpose of maintaining the body at a desired operating temperature for an electronic component as recognized by Olson et al..
	Regarding claim 2, Kennoy et al. (paragraph 22, third sentence) discloses the working fluid comprises at least about 90% by weight of cis 1-chloro-3,3,3-trifluoropropene.
	Regarding claims 3-5, Kennoy et al. (paragraph 22, third sentence) discloses the working fluid comprises 90% or more by weight of cis 1-chloro-3,3,3-trifluoropropene, which encompasses up to 100%.
	Regarding claim 6, Kennoy et al. (paragraph 22, third sentence) discloses the working fluid consists essentially of cis 1-chloro-3,3,3-trifluoropropene.
	Regarding claims 7-8 and 10-11, Olson et al. (paragraph 36, second sentence) discloses the heat pipe 220 is a gravity return heat pipe 220.
Regarding claim 9, Kennoy et al. (paragraph 45) discloses a heat pipe and a working fluid comprising at least about 60% by weight of cis 1-chloro-3,3,3-trifluoropropene (paragraph 22, third sentence).

	Regarding claim 13, as best understood, Olson et al. (paragraph 34) discloses the heat pipe 220 cools electronic component mounted on contact plate 230.
	Regarding claims 14-15, the specific operating temperature range of the heat pipe is considered to be an obvious design choice, producing no new and/or unexpected results, wherein one of ordinary skill in the art would employ any operating temperature range of the heat pipe to achieve a desired cooling of the heat generating components.  Further, specific heat sink temperature is considered to be an obvious design choice, producing no new and/or unexpected results, wherein one of ordinary skill in the art would employ any heat sink temperature to achieve a desired cooling of the heat generating components.
	Regarding claims 16-17, the Merit Number of the heat pipe of Kennoy et al. and Olson et al. is equal to or higher than that of R134a, since the cis 1-chloro-3,3,3-trifluoropropene working fluid inherently has equal to or higher physical properties than that of R134a.
	Regarding claim 18, as best understood, Olson et al. (paragraph 24) discloses the body to be cooled is an electronic communication component.

Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of applicants’ admission (page 6) that the “centripetal return heat pipe (or rotating heat pipe), an electrokinetic return heat pipe, a magnetic return heat pipe, an oscillating heat pipe or an osmotic 
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s remarks are not well taken.  Nishiguchi et al. discloses several embodiments of working fluids to be employed in several working environments.  Conveniently, counsel cites an embodiment that is beyond the scope of the ground of rejection, i.e. a two compound working fluid.  In the previous and instant ground of rejection, Nishiguchi et al. (paragraph 84) discloses several compounds defined by the formula (2) (paragraphs 82-83) suitable as the working fluid, “independently or as a mixture.”  Nishiguchi et al. (paragraph 97 referring to the compounds of paragraph 84) discloses the percentage by mass of one compound in the working fluid, “at 90% by mass or more.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763